Citation Nr: 0938470	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to claimed in-service exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from August 
1976 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  The Veteran filed a timely Notice of Disagreement 
(NOD) in June 2006 and, subsequently, in December 2006, the 
RO provided a Statement of the Case (SOC).  In January 2007, 
the Veteran filed a timely substantive appeal to the Board.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of that hearing 
has been made part of the record.  At said hearing, the 
Veteran submitted additional evidence, with a written waiver 
of RO review.  Therefore, the Board is not precluded from 
considering this evidence in the first instance.  See 38 
C.F.R. §§ 19.31, 20.1304 (2008). .In August 2007, a motion to 
advance the Veteran's case on the Board's docket was granted.

In September 2007, the Board remanded the appeal, requesting 
the Appeals Management Center (AMC) to: ensure compliance 
with all notification action required by 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); obtain all VA medical 
examination and treatment reports, and any private medical 
records that had not been obtained; and contact the Social 
Security Administration (SSA) to obtain a copy of any 
decision(s) regarding the Veteran's claim for disability 
benefits, as well as any medical records in its possession.  
Having completed the required directives, in August 2009, the 
RO issued an SSOC and, subsequently, returned the case to the 
Board.  The Board finds that the provisions of the Board's 
September 2007 remand have been complied with sufficiently 
and will now proceed with its review of the appeal.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board notes that, in a March 2007 VA treatment record, 
the Veteran reportedly stated that he believed that he should 
be service connected for testicular cancer due to exposure to 
radiation during service.  He further opined that the 
radiation therapy he received for his testicular cancer 
caused his internal bleeding.  It is not clear from the 
record where he received the post-service radiation therapy 
but it may have been a VA facility.  The Board notes that the 
Veteran has not filed claims for service connection for 
testicular cancer or for compensation for a disability 
manifested by internal bleeding under the provisions of 
38 U.S.C.A. § 1151 due to VA negligence.  As such, these 
matters are referred to the RO for clarification and any 
indicated development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for a gastrointestinal disability, to include as 
due to exposure to ionizing radiation, has been obtained; the 
Veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to VA.
 
2.  The Veteran was treated for bleeding per rectum while on 
active duty; however, the separation examination was normal 
and there is no post-service medical evidence of a 
gastrointestinal disease, to include peptic ulcer disease, or 
rectal bleeding until more than 14 years after service; the 
only competent opinion of record addressing the question of 
whether there is a nexus between a current gastrointestinal 
disability and any incident of or finding recorded during 
service weighs against the contended causal relationship; 
there is no competent evidence indicating a nexus between the 
Veteran's bleeding per rectum and in-service exposure to 
ionizing radiation.





CONCLUSION OF LAW

A gastrointestinal disability was not incurred during 
service, nor is it due to in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a November 2007 notice letter, the 
AMC informed the Veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; the information required by Dingess; and 
specific information regarding establishing a claim based on 
radiation exposure.  However, this notice was not issued 
prior to the October 2005 rating decision from which this 
appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
November 2007 letter, the AMC re-adjudicated the appellant's 
claim, as demonstrated by the August 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records.  In November 2006, he was afforded a VA medical 
examination, which was thorough in a nature and included a 
medical opinion regarding whether there is a nexus between a 
current gastrointestinal disorder and service.  The opinion 
was preceded by a review of the claims file and supported by 
a rationale.  Under these circumstances, there is no duty to 
provide another medical examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Background.  As noted above, the Veteran was on 
active duty from August 1976 to August 1980.  He essentially 
contends that his current gastrointestinal disorder is 
manifested by rectal bleeding and is related to service.  
Specifically, the Veteran believes that he was exposed to 
ionizing radiation while on active duty, which in turn caused 
internal bleeding.  The relevant evidence consists of service 
treatment records, VA and private treatment records, and 
statements from the Veteran.  

In an August 1976 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's gastrointestinal system, to include his anus 
and rectum.  

A March 1977 service treatment record reveals the Veteran 
gave a history of diarrhea.  

In a September 1979 service treatment record, the Veteran 
reported experiencing abdominal discomfort and bright red 
blood coming from his rectum during the previous four weeks.  
The examiner noted no diarrhea, constipation or anal pain.  
The examiner also found no abdominal pain, mass, fissure, or 
hemorrhoid.  Proctoscopy was normal to 20 cm.  The impression 
was an anal/rectal source (of bleeding) most likely based on 
the Veteran's symptoms, but the examiner could not find a 
lesion.  A November 1979 service treatment record noted that 
the Veteran had no further rectal bleeding since he started 
using a stool softener.  

In an August 1980 service treatment record, the examiner did 
not note any abnormality involving the Veteran's 
gastrointestinal system, including the anus and rectum. 

In an April 1995 VA treatment record, the Veteran reported 
having an extremely low blood count since the 1970s with 
bright red blood per rectum.  He stated that the condition 
would worsen if he consumed alcohol or spicy food.  The 
impression was a GI bleed, upper or lower, likely causing 
severe anemia.  

In a June 1995 VA treatment record, the Veteran reported 
having a 17-year history of GI bleeding, with bright/dark red 
blood with each bowel movement.  He reported having negative 
upper GI series examinations and barium enemas in the past.  

In a July 1995 VA treatment record, the examiner reported 
performing a colonoscopy on the Veteran, after he complained 
of bright red blood per rectum and severe iron deficiency 
anemia.  Upon examination, the examiner found 2+ internal 
hemorrhoids.  

In a subsequent July 1995 VA treatment record, specifically a 
hospital discharge summary, the examiner noted that the 
Veteran was hospitalized for several disorders, including 
polysubstance abuse, mental disorders, and intermittent 
gastrointestinal bleeding.  In this report, the Veteran 
reportedly stated that he had experienced intermittent rectal 
bleeding, comprised of mostly fresh blood covering stool.  He 
indicated that he was told during service that he had peptic 
ulcer disease.  The clinician noted that results of a 
colonoscopy and an esophagogastroduodenoscopy, performed 
earlier that month, indicated erosive gastritis, healed pre-
pryloric ulcer, mid-bulbar duodenitis, internal hemorrhoids, 
and external hemorrhoids.  The examiner observed that, during 
his stay in the hospital, the Veteran continued passing, at 
times in significant amounts, fresh blood with stool, but 
that he was at no times hemodynamically compromised.  Upon 
discharge, it was reported that the Veteran's anemia had 
improved and that he had not exhibited gastrointestinal 
bleeding since the July 1995 colonoscopy.  

In an October 1995 VA treatment record, specifically a 
registered nurse assessment, the examiner stated that the 
Veteran had gastritis with ulcer and lowered iron due to 
bleeding ulcers.  She indicated that these disorders had 
stabilized and that the Veteran was on a regular treatment 
plan.  

In a June 2005 VA treatment record, the Veteran reportedly 
entered the emergency department, indicating that he had been 
experiencing rectal bleeding for approximately one week, 
occurring several times per day.  He indicated that he had 
passed out during that time, presumably due to the bleeding, 
and that he drank one to three gallons of water per day.  He 
stated that he did not have fever or chills, but felt muscle 
cramping.  He did not admit to dry heaving, and reported no 
problems with urination.  He reported undergoing radiation 
treatment, but no chemotherapy, for testicular cancer.  

In an additional June 2005 VA treatment record, written the 
same day as the previous record, the Veteran reportedly told 
the examiner that he had a long history of intermittent 
rectal bleeding with bowel movements.  He indicated that, for 
a period of approximately three months, with every bowel 
movement on a daily basis, he would have some bright red 
blood per rectum.  He stated that other examiners had 
investigated the problem in the past and that no one could 
find an obvious bleeding source.  The Veteran indicated that, 
after a three-month period or so, he would have no rectal 
bleeding for an additional three months and then the cycle 
would repeat.  He stated that he had started radiation 
treatment for testicular cancer six days prior to the 
examination.  Since that time, he had experienced multiple 
daily episodes of fecal urgency and passage of blood per 
rectum, sometimes with stool and sometimes without stool.  He 
indicated having some crampy epigastric pain associated with 
this condition, but that the epigastric pain had been present 
for a long time.  The Veteran did not have any orthostatic 
symptomatology.  

In a subsequent July 2005 VA treatment record, again recorded 
the same day, the Veteran reportedly stated that he had a 30+ 
year history of GI bleeding with stools only.  He stated that 
the bleeding was "enough to cloud the toilet."

In an August 2005 VA treatment record, the Veteran reported 
experiencing worsening epigastric pain with diarrhea each 
time he ate or drank.  He denied hematemesis, but indicated 
that he continued to have a little bit of blood in his stool.  
A rectal examination indicated no stool in the vault and a 
guaiac test was negative.  The assessment was a hematocrit 
drop.

In a subsequent August 2005 VA treatment record, the Veteran 
reportedly indicated having less frequent episodes of 
epigastric pain and distress since beginning treatment.  He 
stated that he would experience abdominal pain, measuring a 
two on a scale of 10, only if he ate spicy foods.  He denied 
any melena or hematemesis.  

In an October 2005 VA treatment record, the Veteran reported 
that his rectal bleeding had increased and that he was losing 
a "shot glass" or more of blood per day.  In reviewing a 
June 2005 colonoscopy report, the examiner noted these 
results: a normal ileum; an arteriovenous malformation in the 
ascending colon; hemorrhoids; and a cauterized arteriovenous 
malformation.  In reviewing a June 2005 EGD report, the 
examiner noted the results were normal.  In reviewing the 
results of a June 2005 Meckel's scan, the examiner noted that 
the test showed no scintigraphic evidence of Meckel's 
diverticulum.  In reviewing an October 2005 EGD report, the 
examiner noted the following results: normal dudodenum in the 
second portion duodenum and no signs of outlet obstruction; 
gastropathy in the body of the stomach; petechiae-like mucosa 
in gastric fundus; and a normal esophagus.  He noted that all 
biopsies of the bowel were normal.  The examiner's assessment 
was rectal bleeding, likely in the lower GI.  The examiner 
stated that the Veteran might have further unidentified 
arteriovenous malformations and stated that it was possible 
that the previously treated arteriovenous malformation had 
broken down after the (post-service) radiation therapy.  

In a December 2005 VA treatment record, the examiner reported 
reviewing an October 2005 VA colonoscopy report, indicating a 
finding of internal and external hemorrhoids.  

In a December 2005 VA treatment record, the Veteran 
reportedly continued to have iron deficiency anemia and to 
bleed from his hemorrhoids.  The examiner noted that it was 
possible that he had a colonic arteriovenous malformation.  

In a March 2006 VA treatment record, the examiner noted 
performing a procedure for prolapse and hemorrhoids, to 
remove the Veteran's internal hemorrhoids.  No complications 
were reported.  

In a November 2006 VA stomach, duodenum, and peritoneal 
adhesions examination, the examiner noted interviewing the 
Veteran and reviewing the claims file prior to rendering his 
opinion.  The examiner noted that the Veteran experienced 
rectal bleeding during service in September 1979.  At that 
time, an examiner performed a proctosigmoidoscopy to a depth 
of 20 centimeters.  After examination, the examiners found no 
evidence of anal fissures or any specific pathology in the 
rectum, sigmoid, or lower colon.  The examiners at the time 
made no diagnosis as to the cause of the rectal bleeding 
because no specific pathology could be identified.  The 
November 2006 examiner further observed that the record 
review showed that the Veteran was seen for follow-up in 
November 1979 found no further rectal bleeding.  The Veteran 
reported having a recurrence of rectal bleeding 10 years 
after discharge.  The examiner noted that a 1995 colonoscopy 
found internal and external hemorrhoids and that these 
disorders were treated surgically.  

Based on his interview and review of the claims file, the 
examiner stated that it was less likely as not that the 
rectal bleeding the Veteran experienced during service in 
1979 occurred as a result of the same cause of rectal 
bleeding that the Veteran developed in the early 1990s.  The 
examiner noted that, during service, the Veteran's examiners 
found no evidence of hemorrhoids or fissures that might have 
caused rectal bleeding.  However, a 1995 colonscopy proved 
that the latter occurrence of rectal bleeding was secondary 
to internal and external hemorrhoids.  As such, the examiner 
stated that the Veteran's post-service rectal bleeding, 
developing as it did in the early 1990s, was clearly 
secondary to internal and external hemorrhoids which were not 
present when the Veteran was on active duty.  

In a January 2007 statement, the Veteran reported that, when 
he was deployed, other men besides him came down with various 
"kinds of symptoms and cancer types when we together from 
being at Eniwetok Atoll."  

At the July 2007 Board hearing, the Veteran stated that he 
believed that he incurred a gastrointestinal disorder due to 
exposure to radiation during a Western Pacific cruise that 
included a stop at Eniwetok.  He stated that other service 
members experienced exposure to radiation at that time and 
developed cancer.  He recalled that one died during 
treatment.  (Hearing Transcript, page 3).  The Veteran said 
that, during service, he started bleeding.  Although 
examiners thought that the bleeding was caused by either 
hemorrhoids or ulcers, they could not find either of these 
disorders.  The Veteran stated that the bleeding began again 
after he underwent radiation treatments for cancer.  As such, 
he believed that he must have experienced exposure to 
radiation during service.  (Hearing Transcript, pages 3-4).  
He stated that he was on the island of Eniwetok twice during 
service for a few days.  (Hearing Transcript, pages 10-11).  
The Veteran also stated that his abdominal bleeding disorder 
went back 30 years.  (Hearing Transcript, page 5).  He 
indicated that service physicians recommended that he go on a 
strict diet without alcohol or spicy foods.  He said that he 
stayed on this diet for five years, but then reverted to his 
old eating and drinking habits and experienced periodic 
occurrences of rectal bleeding.  (Hearing Transcript, page 
7).  

The Veteran submitted a copy of a ship's yearbook, showing a 
Western Pacific schedule for 1978 through 1979.  The yearbook 
indicates that the vessel visited Enewetak (sic) from 
September 17 through September 21, 1978; and on March 26, 
1979.  In the yearbook, the Veteran highlighted pictures of 
fellow service members whom he claimed contracted cancer.







b.  Law and Regulations.  

(i).  Service Connection - General 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

There are some disabilities, including peptic ulcer disease, 
for which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

(ii).  Service Connection - Radiation Exposure

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(i),(ii).

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS. 38 C.F.R. § 3.309(d)(3)(iv).

Diseases specific to radiation-exposed Veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of his active service.

Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a gastrointestinal disability, with or without 
lower gastrointestinal or rectal bleeding, to include as due 
to alleged in-service exposure to ionizing radiation.

The Board notes that the service treatment records include a 
record of treatment for rectal bleeding in September 1979.  
The examiner indicated that the rectal bleeding probably 
resulted from an anal/rectal source, but, upon examination, 
found no hemorrhoids or fissures.  Whatever the cause of the 
lower gastrointestinal or rectal bleeding, the medical 
evidence indicates that it apparently resolved prior to the 
Veteran's discharge from service as his separation 
examination was normal.  Although the Veteran has stated that 
he had repeat occurrences of rectal bleeding since service, 
the current record of evidence does not contain any post-
service record of evaluation or treatment for any such 
disorder until April 1995, over fourteen years after the 
Veteran's discharge from service and fifteen years after his 
in-service gastrointestinal complaints. The Board notes that 
the passage of time between the Veteran's discharge and an 
initial diagnosis for the claimed disorder weighs against the 
Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In testimony and statements, the Veteran has specifically 
attributed his gastrointestinal disease to exposure to 
radiation on Eniwetok Atoll in September 1978 and March 1979.  
The Veteran also testified that several people he served with 
developed cancer.  However, the Board notes that the evidence 
currently in the claims file does not indicate that the 
Veteran has a gastrointestinal disability listed in 38 C.F.R. 
§ 3.309(d), nor did he serve on Eniwetok during the time that 
atomic bomb testing took place.  Simply put, there is no 
service personnel record or other competent evidence of 
record that confirms the Veteran was a participant in the 
radiation test program at Eniwetok or any other location 
during service.  Moreover, the evidence currently in the 
claims file also does not indicate that the Veteran has a 
radiogenic disease as listed 38 C.F.R. § 3.311(b)(2).  As 
such, the Board finds that service connection for a 
gastrointestinal disease may not be presumed based on alleged 
in-service radiation exposure. .  

In determining whether service connection is warranted on a 
direct incurrence basis under Combee, the Board finds that 
the only medical evidence of record containing a competent 
opinion regarding whether the Veteran's post-service bleeding 
per rectum was causally linked to any incident of or finding 
recorded during service is contained in the November 2006 VA 
medical examination report.  In his report, the examiner 
noted interviewing the Veteran and reviewing the claims file 
prior to rendering his opinion.  After a review of the 
evidence, the examiner indicated that it was less likely than 
not that the rectal bleeding the Veteran experienced during 
service in 1979 occurred as a result of the same cause of 
rectal bleeding that the Veteran developed in the early 
1990s.  The examiner noted that, during service, the 
Veteran's examiners found no evidence of hemorrhoids or 
fissures that might have caused rectal bleeding.  However, a 
1995 colonscopy proved that the latter occurrence of rectal 
bleeding was secondary to internal and external hemorrhoids.  
As such, the examiner stated that the Veteran's post-service 
rectal bleeding, developing as it did in the early 1990s, was 
clearly secondary to internal and external hemorrhoids which 
were not present when the Veteran was on active duty.  Noting 
the review of the claims file, and the rationale provided, 
the Board finds the April 2009 VA examiner's opinion to be of 
substantial probative value in the matter of whether the 
Veteran's gastrointestinal disorder was related to any 
incident of or finding recorded during service.  See Prejean 
v. West, 13 Vet. 444, 448 (2000); Nieves-Rodriquez v. Peake, 
22 Vet. App. 295 (2008).  As there is no competent medical 
opinion of record to refute the VA examiner's conclusions, 
the Board must conclude that the preponderance of the 
evidence is against a nexus between the Veteran's service and 
any current gastrointestinal disorder. 

There is some post-service indication of peptic ulcer disease 
but such was first reported many years after service.  
Accordingly, service connection for peptic ulcer disease is 
not on a presumptive basis under 38 C.F.R. § 3.307, 3.309.  

The Board also has considered the Veteran's assertions that 
his gastrointestinal disorder is attributable to service.  
However, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
of or a competent opinion as to the etiology of any of his 
gastrointestinal diseases; such pathology is diagnosed on the 
basis of clinical and laboratory tests.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board notes that the Veteran indicated that he had rectal 
bleeding dating back to service.  In the Board's judgment, 
the Veteran is competent to provide testimony as to having 
symptoms observable to a layperson.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (finding that a Veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, he is not competent to provide 
an opinion as to the diagnosis of his various 
gastrointestinal diseases, which again has been based on 
clinical and laboratory examinations, nor is he competent to 
provide an opinion regarding the etiology of any 
gastrointestinal disease or his lower gastrointestinal or 
rectal bleeding.  Jandreau, Layno, Espiritu, supra.  Simply 
stated, his opinion regarding the etiology of his 
gastrointestinal disorder lacks probative value; it does not 
constitute competent medical evidence.  Id.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, following 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of rectal bleeding, and evidence of 
underlying hemorrhoids, until approximately 14 years post-
service.  Such a gap in time is, in itself, significant and 
it weighs against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a gastrointestinal 
disorder with or without rectal bleeding.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.



ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as due to in-service exposure to 
ionizing radiation, is denied.



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


